
	

115 HR 5684 RH: Protecting Seniors From Opioid Abuse Act
U.S. House of Representatives
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 576
		115th CONGRESS2d Session
		H. R. 5684
		[Report No. 115–742, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2018
			Mr. Kelly of Pennsylvania (for himself, Mr. Thompson of California, Mrs. McMorris Rodgers, and Mr. Michael F. Doyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		June 12, 2018Additional sponsors: Mrs. Blackburn, Mr. Walden, Ms. Herrera Beutler, Mr. Posey, and Mr. Rodney Davis of Illinois
			June 12, 2018
			Reported from the Committee on Energy and Commerce
		
		June 12, 2018The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedA BILL
		To amend title XVIII of the Social Security Act to expand eligibility for medication therapy
			 management programs established under part D of the Medicare program to
			 include certain individuals who are at risk for prescription drug abuse.
	
	
 1.Short titleThis Act may be cited as the Protecting Seniors From Opioid Abuse Act. 2.Expanding eligibility for medication therapy management programs under part D Section 1860D–4(c)(2)(A)(ii) of the Social Security Act (42 U.S.C. 1395w–104(c)(2)(A)(ii)) is amended—
 (1)by redesignating subclauses (I) through (III) as items (aa) through (cc), respectively, and adjusting the margins accordingly;
 (2)by striking are part D eligible individuals who— and inserting  are the following:(I)Part D eligible individuals who—; and (3)by adding at the end the following new subclause:
				
 (II)Beginning January 1, 2021, at-risk beneficiaries for prescription drug abuse (as defined in paragraph (5)(C))..
			
	
		June 12, 2018
		Reported from the Committee on Energy and CommerceJune 12, 2018The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
